Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the grounds: First, that the place where the contract was entered into was Oswego county; second, that the affidavit of plaintiff does not deny he was limited by contract to the sale of five carloads of baskets for the sale of which he has been paid; third, that plaintiffs affidavit does not state that he has a single witness who resides in Niagara county where the venue is laid, although the court will take judicial notice from the statements in the affidavit that five of the persons named reside outside of Niagara county; fourth, that of the persons named as proposed witnesses and who can properly be considered, the greatest number reside in Oswego county. All concur.